DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and via email with Joseph P. Gushue (Reg. No. 59,891) on 04/22/2021.
The application has been amended as follows: 

Claims 2, 4, 10, 12, 18 and 20 are cancelled.
Claims 1-23 are amended as follows:

Regarding claim 1,
1.	(Currently Amended)	A method for dynamically encoding an image, the method comprising:
receiving a block of a video stream;
dividing the block into a plurality of sub-blocks;
calculating respective variance data for each of the plurality of sub-blocks, wherein each variance data is calculated based on a count of pixel intensities within each respective sub-block, 
determining a variance of the block of the video stream using the calculated variance data of the plurality of sub-blocks, wherein the variance of the block represents a parameterization of the dispersion of the variance data of each of the sub-blocks;
determining a respective content type for the block based on the determined variance of the block;
selecting encoding parameters for the block based on the respective content type, wherein the encoding parameters include compression parameters specific to the content type of the block; and
encoding the block based on the encoding parameters. 

Regarding claim 2,
2.	(Canceled) 

Regarding claim 3,
3.	(Original)	The method of claim 1, further comprising:
dividing the video stream into a plurality of blocks, wherein the plurality of blocks include the block. 

Regarding claim 4,
4.	(Canceled)

Regarding claim 5,
5.	(Previously Presented)	The method of claim 1, wherein the respective content type is determined to be text in response to the variance of the block exceeding a threshold.

Regarding claim 6,
6.	(Original)	The method of claim 5, wherein the encoding parameter selected for text includes a Quantization Parameters (QP) that is lower than for other content types.

Regarding claim 7,
7.	(Original)	The method of claim 1, wherein the variance data is a standard deviation. 

Regarding claim 8,
8.	(Original)	The method of claim 7, wherein the variance data is an Interquartile Range. 

Regarding claim 9,
9.	(Currently Amended)	An encoding system comprising:
an input configured to receive a block of a video stream;
a pre-encoder configured to:
receive the block from the input;
divide the block into a plurality of sub-blocks;
calculate respective variance data for each of the plurality of sub-blocks, wherein each variance data is calculated based on a count of pixel intensities within each respective sub-block, wherein each variance data represents a parameterization of the dispersion of pixel intensities within each respective sub-block;
determine a variance of the block of the video stream using the calculated variance data of the plurality of sub-blocks, wherein the variance of the block represents a parameterization of the dispersion of the variance data of each of the sub-blocks;
determine a respective content type for the block based on the determined variance of the block; and
select encoding parameters for the block on the respective content type, wherein the encoding parameters include compression parameters specific to the content type of the block; and
an encoder configured to encode the block based on the encoding parameters selected.

Regarding claim 10,


Regarding claim 11,
11.	(Original)	The encoding system of claim 9, wherein the block is formed by dividing the video stream into a plurality of blocks. 

Regarding claim 12,
12. 	(Canceled)

Regarding claim 13,
13. 	(Previously Presented)	The encoding system of claim 9, wherein the respective content type is determined to be text in response to the variance of the block exceeding a threshold. 

Regarding claim 14,
14.	(Previously Presented)	The encoding system of claim 13, wherein the encoding parameter selected for text includes a Quantization Parameters (QP) that is lower than for other content types.

Regarding claim 15,
15. 	(Previously Presented)	The encoding system of claim 9, wherein the variance data is a standard deviation.

Regarding claim 16,
16.	(Original)	The encoding system of claim 9, wherein the variance data is an Interquartile Range. 

Regarding claim 17,
17.	(Currently Amended)	A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations for dynamically encoding an image, the operations comprising:

dividing the block into a plurality of sub-blocks;
calculating respective variance data for each of the plurality of sub-blocks, wherein each variance data is calculated based on a count of pixel intensities within each respective sub-block, wherein each variance data represents a parameterization of the dispersion of pixel intensities within each respective sub-block;
determining a variance of the block of the video stream using the calculated variance data of the plurality of sub-blocks, wherein the variance of the block represents a parameterization of the dispersion of the variance data of each of the sub-blocks; 
determining a respective content type for the block based on the determined variance of the block;
selecting encoding parameters for the block based on the respective content type, wherein the encoding parameters include compression parameters specific to the content type of the block; and
encoding the block based on the encoding parameters. 

Regarding claim 18,
18.	(Canceled)

Regarding claim 19,
19.	(Currently Amended)	The non-transitory computer-readable medium of claim 17[[18]], wherein the respective content type is determined to be text in response to the variance of the block exceeding a threshold. 

Regarding claim 20,
20.	(Canceled)

Regarding claim 21,
21.	(Previously Presented)	The method of claim 1, wherein the variance data represents a measure of spatial complexity.


22.	(Previously Presented)	The encoding system of claim 9, wherein the variance data represents a measure of spatial complexity.

Regarding claim 23,
23.	(Previously Presented)	The non-transitory computer-readable medium of claim 17, wherein the variance data represents a measure of spatial complexity.

Applicant(s) Response to Official Action
The response filed on 04/01/2021 has been entered and made of record.

Response to Arguments
Claim Rejection - 35 USC § 102 & 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-3, 5-11, and 13-19, the applicant(s) argue that Kojokaro does not disclose:
“…calculating respective variance data for each of the plurality of sub-blocks, wherein each variance data is calculated based on a count of pixel intensities within each respective sub-block, wherein each variance data represents a parameterization of the dispersion of pixel intensities within each respective sub-block; determining a variance of the block of the video stream using the calculated variance data of the plurality of sub-blocks, wherein the variance of the block represents a parameterization of the dispersion of the variance data of each of the sub-blocks; determining a respective content type for the block based on the determined variance of the block, selecting encoding parameters for block 

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1, 9, and 17, Examiner contends that Kojokaro does disclose:
1.	“…calculating respective variance data for each of the plurality of sub-blocks, wherein each variance data is calculated based on a count of pixel intensities within each respective sub-block, wherein each variance data represents a parameterization of the dispersion of pixel intensities within each respective sub-block; determining a variance of the block of the video stream using the calculated variance data of the plurality of sub-blocks, wherein the variance of the block represents a parameterization of the dispersion of the variance data of each of the sub-blocks; determining a respective content type for the block based on the determined variance of the block, selecting encoding parameters for block based on the respective content type, wherein the encoding parameters include compression parameters specific to the content type of the block; and encoding the block based on the encoding parameters…” Kojokaro teaches variance of luma block, variance of the luma block is calculated using the mean which is average (count) of the pixel intensity, x is luma intensity value of one pixel in a luma block, Mean(x) is the average luma intensity of all pixels in a luma block, Mean(x*x) is the average of the squares of intensity values of the pixels in the luma block, maximum of the variance of the luma blocks, maximum of the variance of the luma blocks in that macroblock is calculated, determining whether the (Kojokaro, fig. 2, paras. 0075, 0086-0091)

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Objections
	Claims 1, 9, and 17 are objected to because of the following informalities: 
In claim 1, line 8, claims 9 and 17, "the dispersion of pixel intensities" should be "a dispersion of pixel intensities"
In claim 1, line 11, claims 9 and 17, " a parameterization" should be "the parameterization"
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 9, 11, 13-14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojokaro et al. (US 20060274833).

Regarding claim 1, 
 Kojokaro et al. (US 20060274833) discloses the following claim limitations: 
(Currently Amended) a method for dynamically encoding an image (Kojokaro: abstract), the method comprising: 
receiving a block of a video stream (Kojokaro: i.e. 16x16 macroblock – para. 0057); 

dividing the block into a plurality of sub-blocks (Kojokaro: i.e. 8x8 luma blocks – para. 0057); 

calculating respective variance data for each of the plurality of sub-blocks (Kojokaro: i.e. variance of luma block – para. 0086), wherein 

each variance data is calculated based on a count of pixel intensities within each respective sub-block (Kojokaro: i.e. variance of the luma block is calculated using the mean which is average (count) of the pixel intensity – paras. 0086-0089); and wherein each variance data represents 

a parameterization of the dispersion of pixel intensities within each respective sub-block (Kojokaro: i.e. x is luma intensity value of one pixel in a luma block, Mean(x) is the average luma intensity of all pixels in a luma block, Mean(x*x) is the average of the squares of intensity values of the pixels in the luma block – paras. 0087-0089);

determining a variance of the block of the video stream (Kojokaro: i.e. maximum of the variance of the luma blocks  – para. 0090) using the calculated variance data of the plurality of sub-blocks (Kojokaro: i.e. maximum of the variance of the luma blocks in that macroblock is calculated – paras. 0086-0089); wherein 

the variance of the block represents a parameterization of the dispersion of the variance data of each of the sub-blocks (Kojokaro: i.e. x is luma intensity value of one pixel in a luma block, Mean(x) is the average luma intensity of all pixels in a luma block, Mean(x*x) is the average of the squares of intensity values of the pixels in the luma block – paras. 0087-0089);  and 

determining a respective content type for the block (Kojokaro: i.e. determining whether the macroblock is text or not based on the activity of the macroblock – para. 0091) based on 

the determined variance of the variance data of the block (Kojokaro: i.e. maximum of variance of luma blocks of a macroblock is above a predetermined threshold and if the macroblock belongs to an I-picture or if it has no motion vectors it is tagged as a text macroblock - paras. 0090, 0091),

selecting encoding parameters for the block (Kojokaro: tagged macroblocks, text recognition unit 2002 is used to identify and tag macroblocks containing text as `text macroblocks`. The fill and delete unit 2004 is used to lower the quantizer level for macroblocks tagged as text macroblocks by the text recognition unit – fig. 2, para. 0075) based on the respective content type, wherein the encoding parameters include

compression parameters specific to the content type of the block (Kojokaro: tagged macroblocks, text recognition unit 2002 is used to identify and tag macroblocks containing text as `text macroblocks`. The fill and delete unit 2004 is used to lower the quantizer level for macroblocks tagged as text macroblocks by the text recognition unit – fig. 2, para. 0075); and

encoding the block based on the encoding parameters selected (Kojokaro: i.e. encoder – fig. 2, para. 0075).  

	Regarding claim 3, Kojokaro teaches (Original) the method of claim 1, further comprising: dividing the video stream into a plurality of blocks, wherein
the plurality of blocks include the block (Kojokaro: i.e. four luma (Y) blocks 1012 of 8.times.8 pixel values in a window of 16.times.16 pixels of the original picture – para. 0057).  

	Regarding claim 5, Kojokaro teaches (Previously Presented) the method of claim 4, wherein 
the respective content type is determined to be text (Kojokaro: tagged macroblocks, text recognition unit 2002 is used to identify and tag macroblocks containing text as `text macroblocks` - para. 0075) in response to the variance of the block exceeding a threshold (Kojokaro: i.e. maximum of variance of luma blocks of a macroblock is above a predetermined threshold, then if the macroblock belongs to an I-picture or if it has no motion vectors it is tagged as a text macroblock- para. 0091).  

Regarding claim 6, Kojokaro teaches (Original) the method of claim 5, wherein the encoding parameter selected for text includes 
a Quantization Parameters (QP) (Kojokaro: quantizer unit Q 2008 – fig. 2, paras. 0072, 0073) that is 

lower than for other content types (Kojokaro: i.e. quantization level for macroblocks that are identified as text macroblocks is lowered by a predetermined level by the fill and delete unit 2004 – para. 0076).  

Regarding claim 9 the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation an input (Kojokaro: i.e. video input – fig. 2, para. 0072) and a pre-encoder (Kojokaro: i.e. MPEG-2 encoder, text recognition unit 2002 and fill and delete unit 2004 – fig. 2, paras. 0072, 0085).

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.

Regarding claim 17 the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation a processor (Kojokaro: i.e. computer system 7000, processor 7004 – fig. 7, para. 0110).

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kojokaro et al. (US 20060274833), in and in view of Maruyama et al. (US 20180330529).

	Regarding claim 7, Kojokaro teaches (Original) the method of claim 1, wherein the variance data is 

	However, Kojokaro does not teach a standard deviation.  

Maruyama teaches a standard deviation (Maruyama: i.e. standard deviation – para. 0196)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Text Recognition System, as disclosed by Kojokaro, and further incorporate a standard deviation, as taught by Maruyama, for the benefit of calculating a standard deviation of pixel values of R pixels present on the periphery of the pixel of interest (x, y), and determines whether the standard deviation is larger than a threshold (Maruyama: para. 0196).

	Regarding claim 8, Kojokaro and Maruyama teach (Original) the method of claim 7, wherein the variance data is 
an Interquartile Range (Maruyama: i.e. inter-quartile range – para. 0196).  

The same motivation for claim 8 is applied as above for claim 7.
 
Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.

Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kojokaro et al. (US 20060274833), in and in view of Raveendran et al. (US 20070074266).

(New) The method of claim 1, wherein the variance data represents...

	However, Kojokaro does not teach a measure of spatial complexity.  

	Also in the same field of endeavor, Raveendran et al. (US 20070074266) discloses the following claim limitations:

Raveendran teaches a measure of spatial complexity (Raveendran: i.e. Spatial complexity is a broad term which generally describes a measure of the level of spatial details within a frame, and D.sub.csat value, motion vectors and/or the sum of absolute differences are used to determine a value indicating a spatial complexity for the macroblock (or designated amount of video data) – para. 0213, 0228)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Text Recognition System, as disclosed by Kojokaro, and further incorporate a measure of spatial complexity, as taught by Raveendran, for the benefit of each frame being broken up into blocks of pixels for processing and spatial complexity is a description of a measure of the level of spatial details within a frame (Raveendran: para. 0213).

Regarding claims 22 and 23, the claim(s) recites analogous limitations to claim(s) 21 above, and is/are therefore rejected on the same premise.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        04/29/2021